OPINION — AG — UNDER ARTICLE XXIII, SECTION 10 OKLAHOMA CONSTITUTION, A MEMBER OF THE BOARD OF DIRECTORS OF THE GRAND RIVER DAM AUTHORITY, WHOSE TERM EXPIRED ON JANUARY 1, 1978, AND WHO HAS NOT BEEN RE APPOINTED OR CONFIRMED BY THE OKLAHOMA STATE SENATE WOULD HOLD THAT OFFICE AND CONTINUE TO PERFORM THE DUTIES THEREOF UNTIL A SUCCESSOR HAS BEEN APPOINTED AND DULY QUALIFIED. IF A SUCCESSOR IS APPOINTED DURING A RECESS OF THE STATE SENATE, THE INCUMBENT MEMBER WOULD AT THAT TIME CEASE TO BE A VOTING MEMBER OF THE BOARD. IF, HOWEVER, A SUCCESSOR IS APPOINTED DURING A SESSION OF THE STATE SENATE, THE INCUMBENT MEMBER OF THE BOARD WOULD NOT CEASE TO BE A VOTING MEMBER OF THE BOARD UNTIL SUCH TIME AS SUCH APPOINTEE IS CONFIRMED BY THE STATE SENATE. CITE: 82 O.S. 1971 863 [82-863] (GERALD E. WEIS) *** OVERRULED BY: OPINION NO. 79-243 (1979)